Citation Nr: 1139062	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an earlier effective date than August 15, 2009 for entitlement to service connection for posttraumatic stress disorder (PTSD) and generalized anxiety disorder (GAD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  On August 15, 2009, the Veteran first met the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) criteria for PTSD. 

2.  Prior to August 15, 2009, the evidence does not show a diagnosis of PTSD.

3.  At no point does the evidence show GAD causally or etiologically related to active service.  

4.  On August 15, 2009, the Veteran's GAD was first shown to be causally and etiologically related to the diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2009 for the award of service connection for PTSD and GAD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1). 

The Veteran's earlier effective date appeal arises from his timely December 2009 disagreement with the October 2009 rating decision assignment of August 15, 2009 as the effective date for service connection for PTSD and GAD.  VCAA notice regarding the service connection claim was furnished to the Veteran in January 2006 and March 2006.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues such as the effective date are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the March 2006 VCAA notice informed the Veteran about how VA determines an effective date.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran essentially contends that the effective date for service connection for PTSD and GAD should be from the date of his claim (December 2005) or the date of what he asserts to be a positive nexus opinion (August 4, 2006).  The Veteran submitted his claim more than one year after service.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim in this case on December 30, 2005; however, entitlement to service connection for PTSD and GAD did not arise until after that date.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the DSM-IV.  

The first diagnosis of PTSD is dated August 15, 2009, the date of the Veteran's second VA examination.  Prior to that time, the Veteran was diagnosed with GAD and subthreshold PTSD, meaning that he did not meet the DSM-IV criteria for PTSD.  During a June 2006 VA examination, the examiner specifically noted that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner also opined that the Veteran's GAD is not consistent with a nexus for service relation.  

The Veteran also asserts that an August 2006 letter provides the required diagnosis and nexus.  The letter again indicates that the Veteran has been diagnosed with GAD and subthreshold PTSD.  The letter specifically notes that the Veteran does not meet the diagnostic criteria for PTSD with his current history.  Regarding any nexus between service and the Veteran's diagnosed GAD, the letter provides an opinion that it is as likely as not that his present condition could be the result of or may be related to his combat service in Vietnam.  

The Board finds that the use of the phrases "could be the result of" and "may be related to" are so tentative, by their own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

In sum, the first diagnosis of PTSD is dated August 15, 2009.  The first competent evidence relating the Veteran's PTSD diagnosis to his military service is dated August 15, 2009.  At no point is the Veteran's diagnosis of GAD shown to be causally or etiologically related to service.  Rather, the August 15, 2009 opinion relates the Veteran's GAD to his diagnosis of PTSD.  

In conclusion, there is no factual or legal basis for entitlement to an earlier effective date in this case.  Because the preponderance of the evidence is against the claim for an earlier effective date of service connection for PTSD and GAD, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date than August 15, 2009 for service connection for PTSD and GAD is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


